Title: From George Washington to Colonel Daniel Brodhead, 13 July 1779
From: Washington, George
To: Brodhead, Daniel


        
          Dear Sir
          Head Quarters New Windsor July 13th 1779
        
        Yours of the 25th of June was delivered me yesterday. I inclose you a duplicate of mine of the 23d which gave my consent to an expedition against the Mingoes. I am glad to hear you had received a supply of provisions and only waited my concurrence to make an

expedition against the Senecas. I hope by this time you are carrying it into execution.
        I have more than once applied to the Board of War to supply you with some articles to reward the Indians—I shall renew my solicitations.
        I approve the sentence against Straffain. He appears justly to merit the punishment. But I leave its execution or remission to your discretion. If the circumstances of the Garrison require an example, let it be made. You will be pleased to determine yourself in the other cases; and for the future, it will be unnecessary to send me any proceedings, but where the sentences affect Life or the Dismission of an Officer—All others you will decide yourself. I am Dr Sir Your most Obedt ser.
        
          Go: Washington
        
        
          P.S. It may be well for you to endeavour to open a correspondence with General Sullivan that your movements if possible may be serviceable to each other.
        
      